NO. 12-10-00207-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: REGIONAL UROLOGY, LLC,
RELATOR                                                    '    ORIGINAL PROCEEDING

                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         In this original proceeding, Regional Urology seeks a writ of mandamus directing
the respondent to grant its motion to stay the underlying Texas suit until resolution of the
prior Louisiana suit involving the same parties and the same subject matter.            The
respondent was not the presiding judge when the orders denying Regional Urology’s
motion for stay and its subsequent motion for reconsideration were signed. Accordingly,
we abated this proceeding to provide the respondent an opportunity to reconsider the
orders. See TEX. R. APP. P. 7.2(b).
         In response to this court’s order, the respondent vacated the order overruling
Regional Urology’s motion to stay, and signed an order granting Regional Urology’s
motion to reconsider its motion to stay the Texas suit. Thus, this original proceeding is
now moot.         Accordingly, the abatement is lifted, and this original proceeding is
dismissed.
Opinion delivered September 1, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)